Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 5/4/2021.  
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/4/2021 has been entered.
Amendments made to the claims and Applicant's remarks have been entered and considered.  Claims 4-5, elected claims, are pending and are presented for examination.  Claims 1-3 and 6 have been withdrawn as non-elected invention. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


It is vague and indefinite because “twisted” has many features compared to “skewed”.  See examiner description in restriction office action (8/4/2020).  “twisted” and “skewed” are not always same meaning, although may overlaps some situations.  
Some patent applicants describe “twisted” same meaning as “skewed”.  
DuVal (US 20140028141 A1), para.0032.  As in Figs. 10-12, it is twisted and skewed but linearly shifted.  
Hashiba et al (US 20110304235 A1), para.0156-0158.  As in Figs. 13-14, it is twisted and skewed but linearly shifted.  
Yu et al (CN 202395554 U, IDS on 1/15/2021) shows magnet (Fig. 2) is spirally twisted but radially same distance. 

(2) “from outside in the axial direction” at last phrase of claim 4.  See below. 
“each of the permanent magnets is twisted about the center axis so as to
be placed into a corresponding one of the magnet insertion holes, each having opposite ends in the axial direction that are shifted from each other by an angle corresponding to the constant angle, from outside in the axial direction.” 
It is vague and indefinite.  One of assumptions is possible such that magnet is inserted from outside in the axial direction; constant angle seen from outside in the axial direction; magnet is shifted or twisted starting from outside in the axial direction; etc. can be assumed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Hino et al (US 20090224627 A1, refer US 8247940 B2 which is patent granted).  
As for claim 4, Hino teaches a rotor for a rotary electric machine, comprising: 
a rotor core (252, e.g., Fig. 8) [0012, 0106]; and 
permanent magnets (254) [0120] embedded in the rotor core, 
wherein: the rotor core includes a stacked structure including a plurality of magnetic sheets stacked in an axial direction along a center axis [0024]; 

a relative positional relationship of the plurality of through holes with respect to the center axis and shapes of the through holes in each of the magnetic sheets are common to the plurality of magnetic sheets (as being stack of lamination sheets); 
the stacked structure is configured such that the plurality of magnetic sheets are shifted in position from one another by a constant angle to one side in the circumferential direction with increasing distance to one side in the axial direction (Fig. 19B) [0112, 0113]; 
magnet insertion holes are formed, each defined by the plurality of through holes communicating with each other in the axial direction across the plurality of magnetic sheets (refer holes 310 in Figs. 5A-7B); 
a cross-section of each of the permanent magnets orthogonal to the center axis is defined as a magnet cross-section, and positions of gravity centers (mass center is inherent feature, location is obvious to be at the center of the cross-section) of magnet cross-sections at respective positions in the axial direction corresponding to the plurality of magnetic sheets are defined as corresponding gravity center positions; 
a distance between each of the corresponding gravity center positions and the center axis in the radial direction is constant throughout a length of each of the permanent magnets in the axial direction (as being continuous and linear stacks of lamination sheets, Figs. 19B) [0112, 0113]; and 

each of the permanent magnets is twisted (see Note below) about the center axis so as to be placed into a corresponding one of the magnet insertion holes, each having opposite ends in the axial direction that are shifted from each other by an angle corresponding to the constant angle, from outside in the axial direction (i.e., through the magnet holes).
Note that the claimed term “twisted” such that “each of the permanent magnets is twisted” is interpreted to mean that each of magnet is shifted in circumferentially in axial direction, i.e., skewed.  It is understood per claimed feature “each of the magnetic sheets are common to the plurality of magnetic sheets” and restriction requirement.  Otherwise, 35 USC 112 first and second rejections applies.  
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings of Hino 
to continuously change the cycle of the pulsation from zero to one cycle (benefit of Fig. 19B design).  

As for claim 5, Hino teaches the rotor for a rotary electric machine according to claim 4, wherein the magnet cross-section is rectangular (Fig. 8, 28) [0112, 0137, 0159, etc.], and lengths of a short side and a long side of the magnet cross-section at each of the positions in the axial direction are constant throughout the length of each of the . 

Response to Arguments
Applicant argues Hino (US 20090224627 A1) does not teach “shifted from one another by the same angle as the constant angle”.

    PNG
    media_image1.png
    110
    638
    media_image1.png
    Greyscale

Response:  
Fig. 19B is one of various skew designs (Figs. 17A-19B).  It is top view of laminated sheets of rotor core. Hence, only magnetic air gap 258 formed on outer surface of the laminated core is shown.  Accordingly, each of the laminated sheets has magnet holes (257, Fig. 14) and magnets (254) inside. 

    PNG
    media_image2.png
    85
    714
    media_image2.png
    Greyscale

Applicant is confused with Fig. 5 design.  Fig. 19B is different design from Fig. 5.  The two core blocks 301, 302 as in Fig. 5 is a variation among other various ways as described in specification.  

Additional Rejection per Prior art in IDS on 1/15/2021. 
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al (CN 2023995554 U, IDS).  

a rotor core (1, Fig. 1) [0021-0023]; and 
permanent magnets (2, Fig. 2) embedded in the rotor core (see Fig. 1), 
wherein: the rotor core includes a stacked structure including a plurality of magnetic sheets stacked in an axial direction along a center axis (Fig. 1); 
each of the plurality of magnetic sheets has through holes (inherent for the magnets) for insertion of the permanent magnets at a plurality of positions in a circumferential direction (Fig. 1); 
a relative positional relationship of the plurality of through holes with respect to the center axis and shapes of the through holes in each of the magnetic sheets are common to the plurality of magnetic sheets (as being stack of lamination sheets, abstract, etc.); 
the stacked structure is configured such that the plurality of magnetic sheets are shifted in position from one another by a constant angle to one side in the circumferential direction with increasing distance to one side in the axial direction (Fig. 1); 
magnet insertion holes are formed, each defined by the plurality of through holes communicating with each other in the axial direction across the plurality of magnetic sheets (Fig. 1, see “laminating” in abstract, etc.); 
a cross-section of each of the permanent magnets orthogonal to the center axis is defined as a magnet cross-section, and positions of gravity centers (mass center is inherent feature, location is obvious to be at the center of the cross-section) of magnet 
a distance between each of the corresponding gravity center positions and the center axis in the radial direction is constant throughout a length of each of the permanent magnets in the axial direction (obvious per Fig. 1); and 
the corresponding gravity center positions are shifted from one another by the same angle as the constant angle to the one side in the circumferential direction with increasing distance to the one side in the axial direction (Fig. 1 shows equally 90 degrees with skew angle alpha), and
each of the permanent magnets (2) is twisted about the center axis so as to
be placed into a corresponding one of the magnet insertion holes (Figs. 1-3), each having opposite ends in the axial direction that are shifted from each other by an angle corresponding to the constant angle (Figs. 1, 3), (seen from) from outside in the axial direction.
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings of Yu 
for high efficiency, low vibration, low noise (see benefit in abstract).  

As for claim 5, Yu teaches the rotor for a rotary electric machine according to claim 4, wherein the magnet cross-section is rectangular (when view in axial direction, Fig. 2), and lengths of a short side and a long side of the magnet cross-section at each of the positions in the axial direction are constant throughout the length of each of the 

Response to Arguments
Applicant argues Yu et al (CN 202395554 U, IDS on 1/15/2021) does not teach “shifted from one another by the same angle as the constant angle”.

    PNG
    media_image1.png
    110
    638
    media_image1.png
    Greyscale

Response:  
Yu et al (CN 202395554 U, IDS on 1/15/2021) shows a spirally twisted magnet in axial direction (Fig. 2).  The magnets are shifted in circumferentially in axial direction, i.e., skewed. Fig. 1 showing front view by solid line and rear view by dot line are in same radial distance.   In here, the twisted magnets reads on the claim requiring “each of the magnetic sheets are common to the plurality of magnetic sheets”.  Hence, mass center should be at the length center.   Magnets in cross section view are equal spacing and symmetric in 90 degrees as in Fig. 1.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN K KIM/           Primary Examiner, Art Unit 2834